Citation Nr: 1028274	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for right knee injury.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  
He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Board observes that, in a March 2002 rating decision, the RO 
denied the Veteran's claims of service connection for right knee 
injury and service connection for left knee injury.  This 
decision was issued to the Veteran and his service representative 
in March 2002.  The Veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issues of whether new and material evidence has 
been received to reopen claims of service connection for right 
and left knee injuries are appropriately characterized as stated 
on the title page of this decision.  Moreover, regardless of the 
RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether claims should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, new and material evidence has been 
received to reopen the Veteran's previously denied service 
connection claims for right and left knee injury.  The issue of 
entitlement to service connection for these claims is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.



FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO denied 
the Veteran's claims of service connection claim for right and 
left knee injuries.

2.  The evidence received since the last final March 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claims.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied the Veteran's 
service connection claims for right and left knee injuries is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the March 2002 RO is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not accomplished in a timely 
manner, such error may be cured by issuance of a fully compliant 
notice followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In claims to reopen, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the claim 
and of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

Here, VCAA letters were sent to the Veteran in October 2005 and 
March 2006 that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Such letters complied with Kent.  Moreover, while notice 
on how VA establishes disability ratings and effective dates did 
not precede the adverse determination on appeal, the matter was 
readjudicated in May 2006, curing any timing defect.  In any 
event, as the instant decision reopens the claims, any deficiency 
as to notice was not prejudicial here.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

With respect to the merits of the claims, the Board finds that 
additional development must be accomplished as will be addressed 
in the REMAND portion of the decision below.

New and Material Evidence

Claims of entitlement to service connection for right and left 
knee disorders were initially denied in October 1999.  (The Board 
observes that in November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted which, among other things, made 
provision for the readjudication of claims that were denied as 
not well grounded between July 14, 1999, and November 9, 2000, as 
long as a request for readjudication was filed by the Veteran, or 
a motion was made by the Secretary, on or before November 9, 
2002. See VCAA, § 7(b), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). If such a claim were readjudicated, the prior decision 
was to be treated as though it had never been made. See also 
VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 
17, 2000).)

In March 2002, the RO reconsidered the Veteran's claims, 
recharacterized as service connection for right knee injury and 
service connection for left knee injury, under the VCAA.  The 
claims were denied at that time.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).

The March 2002 rating decision was issued to the Veteran and his 
service representative in March 2002.  As the Veteran did not 
initiate an appeal of this decision, the March 2002 rating 
determination became final.

The claims of service connection for right and left knee injuries 
may be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  In this case, the Veteran 
filed an application to reopen the previously denied claims on a 
VA Form 21-4138, which was received by the RO in September 2005.  
As relevant to this appeal, new evidence means existing evidence 
not submitted previously to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO decision 
in March 2002 consisted of the Veteran's service treatment 
records, post-service private medical reports dated in October 
1980 and June 1981, and National Guard medical records.

The private medical records reflected complaints of right knee 
pain caused by a twisting injury.  The National Guard medical 
records showed a notation of bilateral degenerative knee disease, 
bilaterally, in September 1993.  Such records also included a 
report of medical history dated in April 1995, but signed in 
March 1998, showing a reported a subjective history of frequent 
dislocating patellas and "spurs" under his knee caps.  

The claims were denied in March 2002 because the record lacked 
evidence of current disability, as well as a medical opinion 
establishing that the disability was due to military service or 
the result of an injury in the Army National Guard.  

The evidence submitted since the last final March 2002 rating 
decision includes a September 2005 statement from DG, M.D., that 
contained a positive etiological opinion between the Veteran's 
current knee disabilities and his active service and during his 
time in the Army National Guard.

Again, the newly submitted evidence provides a positive 
etiological opinion relating the Veteran's current right and left 
knee disabilities to service.
Such evidence was not submitted previously to agency decision 
makers.  It also is not cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim.  Moreover, it relates to an unestablished fact necessary 
to substantiate the claims, i.e., nexus, and raises a reasonable 
possibility of substantiating the claims.  Therefore, the 
requirements to reopen a claim under 38 C.F.R. § 3.156(a) have 
been satisfied and the claim is reopened.


ORDER

New and material evidence having been received, the application 
to reopen the previously denied claims of service connection for 
right knee injury and service connection for left knee injury is 
granted.


REMAND

The Board finds that additional development is required before 
the issues on appeal are ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2009).  In this case, the Veteran contends his 
left knee problems stemmed from a fall that occurred during 
active duty.  He further asserts that his right knee injury 
residuals were the result of a fall that occurred while he was 
training in the Army National Guard. 

Service treatment records are silent to any complaints of knee 
pain during active service.  However, as noted above, National 
Guard medical records show marked degenerative knee disease, 
bilaterally, and the Veteran's subjective history of frequent 
dislocating patellas and "spurs" under his knee caps.  

VAMC treatment records reflect current assessments of arthritis 
and degenerative joint disease of the knees, bilaterally. 

In the aforementioned letter by Dr. DG in September 2005, he 
noted the Veteran's complaints of significant bilateral knee 
pain, existing for quite some time and worsening in the prior two 
or three months.  The doctor also outlined the details of the two 
separate injuries the Veteran attributes to his current knee 
problems.  He opined that the Veteran had significant 
degenerative joint changes of both knees; that it was possible 
that the progress of his degenerative changes could have been 
accelerated by the two injuries; and that it would be hard to 
state that they were definitely caused by either of the 
particular injuries.  

The above opinion is too equivocal to enable a grant of service 
connection, but such evidence does tend to suggest that the 
current knee problems may be related to active service.  This, in 
combination with the complaints noted in the National Guard 
records, raises the need for a VA examination here.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
etiology of the current bilateral knee 
disability.  The claims file must be provided 
to the examiner prior to the examination.  
All indicated evaluations, studies, and tests 
should be accomplished and any such results 
must be included in the examination report.  
After performing the examination, the 
examiner should opine whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any current knee disability 
had its onset during or are otherwise related 
to active service, including the Veteran's 
complaints of knee pain during Army National 
Guard service.

A complete rationale for all opinions 
expressed must be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

2.  After the foregoing, review the Veteran's 
claim.  If the determination is adverse to 
the Veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The case should then 
be returned to the Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


